GILLESPIE, Presiding Justice:
Claimant sustained an injury on January 16, 1964, from an accident which arose out of and in the course of her employment. The attorney referee awarded temporary to' 1 disability benefits from January 17, 1964, to the date of his order on May 10, 1965. Upon review by the Workmen’s Compensation Commission, the attorney referee’s award was affirmed, and upon appeal to the circuit court the order of the Workmen’s Compensation Commission was affirmed.
The principal argument of the employer and its compensation carrier who appealed to this Court is that the Commission’s order *847is not supported by substantial evidence. Compensation was paid voluntarily until February 17, 1964, and appellants contend that any disability which complainant may have results solely from a preexisting condition, including the fact that one leg is two inches shorter than the other. They also contend claimant was not disabled after February 17, 1964. We have carefully reviewed the evidence, including the testimony of the three physicians, two of whom support appellants, and one who made a diagnosis when he examined claimant on March 16, 1964, of lumbosacral spine syndrome, post-traumatic, with nerve root irritation, with good prognosis. He was of the opinion that claimant was not able to do heavy work or work that required her to stand. He testified that all of her complaints and symptoms were subjective, except for sensory hypesthesia of SI dermatome. Claimant’s physician also testified that at that time she did not need further medical treatment, and that he had advised her to call him if she had any problem. Claimant later testified that she had not called her physician or received further treatment because she was unable to pay for it, but that she did need treatment and was still disabled.
The record in this case is not entirely satisfactory, and the evidence on the part of the claimant does not present a strong case. We are of the opinion, however, that there was some substantial evidence that claimant was temporarily totally disabled, and the Commission’s award will not be disturbed.
The judgment of the circuit court affirming the award of temporary total compensation benefits by the Workmen’s Compensation Commission is affirmed, and the case is remanded for further proceedings.
Affirmed and remanded for further proceedings.
PATTERSON, INZER, SMITH and ROBERTSON, JJ., concur.